DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.1	Claims 1, 7-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emmons (US 2015/0032264 A1) in view of Bussjager et al.  (US 4,519,539).
Regarding claims 1, 8 and 15, Emmons discloses dynamic ventilation control system (ventilation system 50) comprising:
 an indoor sensor package ([0004],  a first signal indicative of a measure of indoor air quality),
an outdoor sensor package ([0004],  a second signal indicative of a measure of indoor air quality); and

 receiving indoor air quality ("IAQ") information from the indoor sensor package and outdoor air quality ("OAQ") information from the outdoor sensor package ([0004], The controller may be configured to receive and accept one or more of a measure of indoor air quality and a measure of outdoor air quality) ; 
making an air quality comparison based on the IAQ and OAQ information ([0050], [0048], comparing the indoor air quality to the outdoor air quality when determining the ventilation needs of the building 2); 
receiving a current operational state of a heating, ventilation, and air conditioning ("HVAC") system, wherein the operational state includes at least one of heating and cooling ([0018], [0024], [0028], [0037], HVAC controller 18 receiving a current outdoor and indoor temperature, cooling and heating operation)and
generating a first damper command to close an indoor damper and open an outdoor damper of a building ( processor 114 may determine and control the dampers 24, 70 and 72 to regulate), wherein the first damper command is based on at least the air quality comparison favoring OAQ over IAQ and an outside air dew-point being below indoor air temperature ((0019], [0022], [0033], [0028, [0038], [0043], [0045], measures related to an indoor air quality and an outdoor air quality when determining the ventilation needs of the building 2. For example, if the outdoor temperature is lower than an indoor temperature, it would be generally expected that the processor 114 may determine and control the exhaust damper 70 to regulate the fraction of the return air stream 62 that is exhausted 71 from the building 2, an intake damper 72 to regulate the flow of an incoming outside air stream 73 into the building 2, and/or 
Emmons fails to specifically disclose the controller generating a first damper command to close an indoor damper and open an outdoor damper of a building.
	However, Bussjager discloses the controller generating a first damper command to close an indoor damper and open an outdoor damper of a building (column 4, line 51-column 5, line 22, column 7,  lines  1-25, Outdoor ambient thermostat valve 80 includes an enclosure having a82 (shown in the open position), thermal element 86, spring 84 and vent outlet 88.  Damper 82 within the outdoor ambient thermostat 80 is arranged to either prevent or allow pressurized air from conduit 70 to be discharged through vent outlet 88 to the outdoor ambient at the ambient pressure.  Spring 84 acts to maintain the damper in the closed position which prevents discharge of pressurized air to  the outdoor ambient.  Thermal sensing element 86 which is in heat exchange relation with the outdoor ambient air acts to open the damper whenever the outdoor ambient temperature exceeds a threshold level such as 55.degree thereby allowing the pressurized air to be vented to the outdoor ambient).
Emmons and Bussjager are analogous art. They relate to ventilation regulating system, particularly for air conditioners.
	Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the regulating the damper of Bussjager to the air quality control of Emmons for providing a damper arrangement which may be regulated to any position between fully closed and fully open to effectively control the flow of air there through.



2.2	Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emmons (US 2015/0032264 A1) in view of Bussjager et al. (US 4,519,539) further in view of Tamon (JP H0670502 B2).
Regarding claims 4, 11 and 18, the combination of Emmons and Bussjager disclose the limitation of claims 1, 8 and 15, but fails to disclose the limitation of claims 4, 11 and 18. However, Tamon discloses the limitation of claims 4, 11 and 18, as follow:
detecting, with a noise sensor and audio detection algorithm, a siren indicating the presence of smoke or carbon monoxide; and based on the siren detection, opening the outside damper and closing the inside damper for smoke exhaust ventilation of a building (Page 2, The damper A and the damper B are connected to each other and connected to a detector installed in the room. When the detector 
Emmons, Bussjager and Tamon are analogous art. They relate to ventilation regulating system, particularly for air conditioners.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above ventilation regulation system and method, as taught by the combination of Emmons and Bussjager, by incorporating the above limitations, as taught by Tamon.
One of ordinary skill in the art would have been motivated to do this modification to automatically open the damper, so that all the harmful smoke that can fill the room is discharged directly from the return air outlet from the exhaust outlet.

2.2	Claims 5-6, 12-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emmons (US 2015/0032264 A1) in view of Bussjager et al. (US 4,519,539) further in view of Thomas et al. (US 2016/0238267).
Regarding claims 5-6, 12-13 and 19-20, the combination of Emmons and Bussjager disclose the limitation of claims 1, 8 and 15, as state above, but fails to disclose the limitation of claims 5-6, 12-13 and 19-20. However, Thomas discloses the limitation of claims 5-6, 12-13 and 19-20, as follow:
Regarding claims 5, 12 and 19, Thomas discloses wherein the first damper command also is based on comparing IAQ and OAQ information with an economizer to determine respective energy levels of the indoor and outdoor air wherein the first damper command activates an energy NATAIR.PT.0121recovery ventilator to by exchanging inside air to be exhausted from a building with incoming outdoor ventilation air (abstract, [0003]-[0004], , An outside air section of a damper assembly is closed and air is circulated through the unit. If a discharge air temperature is not substantially equal to a return air temperature, 
Regarding claims 6, 13 and 20, Thomas discloses generating an additional damper command to interrupt a heating call from the H VAC system and open the outside damper, wherein the additional damper command is based on at least: the current operational state being heating, the indoor air temperature exceeding outdoor dew point, an outside air temperature exceeding indoor air temperature, and OAQ being greater than IAQ ([0023]-[0026],[0034], [0037],  Fig. 1A-1B, 0025] HVAC unit 100 has a Free Cooling Target Temperature variable that controls the operation of the damper assembly. If the discharge air temperature is below the Free Cooling Target Temperature, HVAC unit 100 closes outside air section 106 at least partially. If the discharge air temperature is above the Free Cooling Target Temperature, HVAC unit 100 opens outside air section 106 fully).
Emmons, Bussjager and Thomas are analogous art. They relate to ventilation regulating system, particularly for air conditioners.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above ventilation regulation system and method, as taught by the combination of Emmons and Bussjager, by incorporating the above limitations, as taught by Thomas.
One of ordinary skill in the art would have been motivated to do this modification to adjust a damper assembly to optimize energy use.


Helt et al.  (US 2015/0253025).
Regarding claim 14 the combination of Emmons and Bussjager disclose the limitation of claims 1, 8 and 15, but fails to disclose the limitation of claim 14. However, Helt discloses the limitation of claim 14, as follow:
Regarding claim 14, Helt discloses receiving inputs regarding a building square footage and number of bedrooms and/or maximum permitted number of occupants; NATAIR.PT.0124determining a ventilation requirement based on the inputs ([0012]-[0014], [0041],  and when the ventilation requirement is unmet for a time interval and the HVAC system fan is on, partially opening the outside damper and partially closing the inside damper([0053] Control system 20 regulates the ventilation flow rate at the target ventilation flow rate by adjusting a damper associated with blower 16, or cycling blower 16 on and off at a duty cycle that provides an average target ventilation flow rate over a predetermined period).
Emmons, Bussjager and Helt are analogous art. They relate to ventilation regulating system, particularly for air conditioners.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above ventilation regulation system and method, as taught by the combination of Emmons and Bussjager, by incorporating the above limitations, as taught by Helt.
One of ordinary skill in the art would have been motivated to do this modification to provide a ventilation blower that is easily configured by inputting a setting that reflects a building's floor square footage and the number of bedrooms and regulates its airflow delivery, wherein the airflow delivery is determined based on the blower's speed and electrical current draw.

Allowable Subject Matter
3.	Claims 2-3, 9-10 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation Pertinent prior art
4.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HO et al.  (KR 10-1769454 B1 related to when carbon monoxide concentration of indoor air exceeds predetermined concentration, an indoor air damper, an outdoor air damper and a circulation air damper are opened in accordance with predetermined opening and closing time.

SOO et al. (KR 2019-0139024 A) related to a building automatic control system to which the fine dust detector is applied. More specifically, the air conditioner is controlled so that the outside air can be introduced in response to a preset indoor air condition by comparing the outside air with the indoor air, and the inlet air is controlled by temporarily opening or closing the external air damper to block fine dust in the air introduced from the outside.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119